Citation Nr: 1507347	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claims file is in the jurisdiction of the Detroit, Michigan RO.  The case was remanded by the Board in March 2014 for additional development.  It has been reassigned to the undersigned.


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss and tinnitus, which are considered organic diseases of the nervous system.

2. The Veteran has experienced continuity of symptomatology related to bilateral hearing loss and tinnitus since his discharge from service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as sensorineural hearing loss and tinnitus (organic diseases of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss & Tinnitus

The Veteran reported experiencing tinnitus during the May 2014 audiological evaluation.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  VA audiometry puretone thresholds and speech recognition scores from the May 2014 VA evaluation reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Current disability is therefore established.  

The Veteran contends his exposure to acoustic trauma during active service caused his bilateral hearing loss and tinnitus.  The Veterans Law Judge (VLJ) who previously considered the matter conceded that the Veteran was exposed to the noise of an exploding grenade in service; as such, his statements regarding acoustic trauma during service are accepted.  Thus, the remaining question is whether the current bilateral hearing loss and tinnitus are related to his service.  

The Veteran's February 1960 induction examination did not include audiometry results, but the Veteran scored 15/15 bilaterally on a whispered voice test and spoken voice test.  The Veteran's October 1962 also did not include audiometry results, but the Veteran scored 15/15 bilaterally on a whispered voice test.  His ears were clinically evaluated as normal.

The Veteran's STRs did not include any complaints of hearing loss. 

A July 1997 VA audiology consultation note shows the Veteran had bilateral hearing loss disability as defined by VA regulation.  The audiologist noted the Veteran had a history of noise exposure as a truck driver in service and presently as a civilian truck driver.  The July 1997 VA audiology consultation note shows the Veteran reported intermittent tinnitus in both ears that had been occurring for many years.  

A September 2000 VA physician note indicates the Veteran was assessed with dizziness and associated tinnitus.

An August 2008 VA audiology consultation note indicates the Veteran complained of transient tinnitus and that there had been bilateral ringing for approximately the past year.  

An August 2008 VA audiology consultation note indicates the Veteran attributed the onset of his hearing loss to acoustic trauma he sustained when a hand grenade exploded near him in service.  The VA audiologist noted the Veteran's military noise exposure also included his duty as a truck driver.  38 years of civilian occupational noise exposure as a semi-truck driver was also noted.  The Veteran denied recreational noise exposure.  The audiologist opined the "asymmetrical nature of the hearing loss is most likely related to the Veteran's 38 year history as a semi-truck driver." 

In his October 2008 claim, July 2009 statement, and August 2010 substantive appeal, the Veteran asserted his tinnitus began in service and has persisted since.  In these statements, he asserted his bilateral hearing loss began in service after a hand grenade exploded near him and has increasingly worsened.

A May 2012 VA audiology consultation note notes the Veteran reported his tinnitus had lasted "since forever" and occurred "most of the time."  That note also indicates the Veteran reported his hearing loss had lasted 50 years.

A February 2014 audiology diagnostic study note indicates the Veteran believed his hearing loss began following a grenade explosion in service.  In-service and post-service noise exposure was noted.  A February 2014 VA audiology diagnostic study note shows the Veteran reported longstanding bilateral tinnitus.

The Board need not address the May 2014 VA audiological evaluation and examiner's opinion as the Veteran is competent to report he has tinnitus, but notes he again reported his tinnitus began in service.  During the May 2014 audiological evaluation, the Veteran again reported his difficulty with hearing started during service when a grenade exploded in his barracks.  

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  Bilateral hearing loss and tinnitus are disabilities capable of lay observation, and the Veteran's accounts of onset in service and continuity since are found to be credible.  While he told the VA care provider that the bilateral ringing had lasted a year in August 2008, he had previously reported his tinnitus was intermittent, and the note only seems to indicate he reported the tinnitus had been constant during the prior year.  Furthermore, he has consistently reported that these disabilities began in service in his written statements and to his treatment providers.  See 38 C.F.R. § 3.303(d).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  




____________________________________________
 M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


